                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              No. Enter case number

 BUDDY ALLEN                                     )
                                                 )
                                                 )
                                                 )
                v.                               )                 COMPLAINT
                                                 )
 ABB INC. SEVERANCE PLAN, ABB                    )
 INC. ACTIVE EMPLOYEE GROUP                      )
 BENEFIT PLAN, AND ABB INC.                      )



       COMES NOW Plaintiff Buddy Allen, by and through his attorneys, and for his Complaint

against Defendants The ABB Inc. Severance Plan, The ABB Inc. Active Employee Group Benefit

Plan, and ABB Inc., states as follows:

                                          The Parties

1.     Plaintiff Buddy Allen is an individual resident of Sebastian County, Arkansas.

2.     Defendant The ABB Inc. Severance Plan (“the Severance Plan”) is described in its

       Summary Plan Description as “a benefit plan provided under the ABB Inc. Active

       Employee Group Benefit Plan.”        The Severance Plan is an unfunded, self-insured

       employee welfare benefit plan within the meaning of 29 U.S.C. § 1002(1) that provides

       certain severance benefits to eligible employees of ABB Inc. The Plan Sponsor and

       Administrator of the Severance Plan is Defendant ABB Inc.

3.     Defendant The ABB Inc. Active Employee Group Benefit Plan (“the Group Benefit Plan”)

       is a partially self-insured ‘cafeteria’ employee welfare benefit plan within the meaning of

       29 U.S.C. § 1002(1) that provides certain welfare benefits to participant employees of ABB

                                                1




          Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 1 of 14
     Inc. The Plan Sponsor and Administrator of the Group Benefit Plan is Defendant ABB

     Inc.

4.   Defendant ABB Inc. (“ABB”) is a corporation registered to do business in the State of

     North Carolina, and having a principal place of business located in or near Cary, North

     Carolina.

                                  Jurisdiction and Venue

5.   This is an action to recover severance benefits from the Severance Plan and the Group

     Benefit Plan, both which are governed by the Employee Retirement Income Security Act

     of 1974 ("ERISA"), 29 U.S.C. §§ 1001, et seq.; and an action against ABB, in itself and as

     Administrator of the Defendant employee welfare benefit plans, for breach of fiduciary

     duty under 29 U.S.C. §§ 1104 and 1109, and under 29 U.S.C. § 1140 for unlawful

     interference with Plaintiff’s attainment of severance benefits from the Defendant employee

     welfare benefit plans.

6.   This Court has federal question jurisdiction over Plaintiff’s claims brought in this action

     under 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331.

7.   Venue is proper in this Court under 29 U.S.C. § 1132(e)(2) because the Defendant

     employee welfare benefit plans are administered in this judicial district in or near Cary,

     North Carolina; because the principal place of business of ABB is located in this judicial

     district in or near Cary, North Carolina; and because the governing documents of the

     Defendant employee welfare benefit plans specifically provide for venue in the United

     States District Court for the Eastern District of North Carolina.




                                              2




        Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 2 of 14
                                            Facts

8.    On or about November 1, 1987, Plaintiff was hired by Baldor Electric Company (“Baldor”)

      as a full-time regular employee in Baldor’s Fort Smith, Arkansas, manufacturing facility.

9.    In 2011, ABB acquired Baldor and took over the ownership, management, and operation

      of the Fort Smith manufacturing plant where Plaintiff worked. At the time, however,

      Plaintiff remained an employee of Baldor.

10.   On or about August 1, 2017, Plaintiff became a full-time regular employee of ABB. His

      title as an ABB employee was BUS-ERP Manager, and he continued to work in the Fort

      Smith manufacturing facility.     Plaintiff’s immediate supervisor was ERP Manager

      Arnoldo Aquayo, who worked in ABB’s Cary, North Carolina, place of business.

11.   At all relevant times, ABB was the plan sponsor and administrator of the Severance Plan

      and the Group Benefit Plan.

12.   As a regular full-time employee of ABB, Plaintiff was entitled to severance benefits under

      the Severance Plan and the Group Benefit Plan, provided he met the eligibility criteria

      stated in the governing plan documents, including the Summary Plan Descriptions.

13.   On or about January 24, 2018, Plaintiff was called to the office of Jason Green, Vice

      President of Human Resources in ABB’s Fort Smith facility. On the telephone with Mr.

      Green, on speaker phone, were Mr. Aguayo and Mary Newbury, an ABB human resources

      employee in the Cary, North Carolina office. Mary Newbury is the I.S Country Manager

      for the United States.

14.   Ms. Newbury told Plaintiff (apparently reading from a prepared script) that Plaintiff’s

      employment with ABB was being terminated immediately for the reason that Plaintiff “had


                                              3




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 3 of 14
      put the company at risk.” When Plaintiff asked what that statement meant, Ms. Newbury

      refused to provide any details or reasoning.          Mr. Aguayo, Plaintiff’s immediate

      supervisor, said nothing at all during this call. The call was then ended.

15.   After the call ended, Mr. Green offered Plaintiff the opportunity to resign rather than be

      terminated, which Plaintiff declined. Mr. Green then told Plaintiff his termination was

      without severance, but did not say why.

16.   Following the termination of his employment, Plaintiff applied for unemployment benefits

      with the Arkansas Employment Security Division (“the ESD”).              According to ESD

      documents, ABB stated to the ESD that Plaintiff was terminated for “poor job

      performance,” but ABB failed to describe any specific reason for Plaintiff’s termination

      and ABB failed to provide any evidence supporting its claim of “poor job performance.”

      The ESD ruled Plaintiff eligible for unemployment benefits.

17.   By letter dated February 9, 2018, Plaintiff made a timely written claim to ABB, as

      Administrator of the Severance Plan, for severance benefits under the Severance Plan. A

      true and correct copy of said claim letter is Exhibit 1 to this Complaint.

18.   By undated letter received by Plaintiff on March 2, 2018, ABB, as Administrator of the

      Severance Plan, denied Plaintiff’s claim for severance benefits on the grounds that he was

      not eligible for benefits under the terms of the Severance Plan because: (1) Plaintiff had

      not been “Involuntarily Terminated” within the meaning of the eligibility terms of the

      Severance Plan since he was discharged for “misconduct,” and (2) he had not been notified

      by ABB in writing prior to his termination that he was eligible for benefits under the

      Severance Plan. A true and correct copy of said denial letter is Exhibit 2 to this Complaint.


                                                4




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 4 of 14
19.   By letter to ABB dated March 15, 2018, Plaintiff requested certain information and

      documents necessary for the preparation of his administrative appeal of the denial of his

      claim for severance benefits. This request for information was authorized and made under

      the following language appearing in the Summary Plan Description of the Severance Plan:

         You (or your authorized representative) will be provided, upon request and free of
         charge, reasonable access to, and copies of, all documents, records and other
         information relevant to your claim.

      A true and correct copy of said information request letter is Exhibit 3 to this Complaint.

20.   Among other things, Plaintiff requested in Exhibit 3 the precise reason(s) for the

      termination of his employment, the identity of the person making that decision, all

      documents supporting the asserted reason(s), and all documents and information reviewed

      by ABB, as Administrator of the Severance Plan, in making its determination that Plaintiff

      was not eligible for severance benefits under the terms of the Severance Plan.

21.   By letter dated April 16, 2018, ABB, as Administrator of the Severance Plan, responded to

      Plaintiff’s information request.   ABB stated, among other things, that in making its

      determination it had reviewed no documents or information other than the governing plan

      documents, including the Summary Plan Descriptions.           ABB ignored and failed to

      respond to Plaintiff’s specific requests for information surrounding the termination of his

      employment. A true and correct copy of said response letter is Exhibit 4 to this Complaint.

22.   By letter dated April 26, 2018, Plaintiff lodged with ABB a timely administrative appeal

      of its denial of his claim for severance benefits under the Severance Plan. Plaintiff

      asserted that he was not discharged for misconduct, but was in reality terminated for the

      convenience of ABB (or with the unlawful intent to interfere with his severance rights)


                                               5




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 5 of 14
      since he had never committed any act of misconduct as an employee of ABB, nor was he

      ever informed he did.       Plaintiff asserted that because his employment was actually

      terminated for ABB’s convenience, not for misconduct, he fell within the definition of

      “Involuntarily Terminated” in the Severance Plan, and was therefore entitled to severance

      benefits. A true and correct copy of said appeal letter is Exhibit 5 to this Complaint.

23.   By letter dated June 21, 2018, ABB, as Administrator of the Severance Plan, affirmed its

      initial denial of Plaintiff’s claim for severance benefits. ABB stated the same grounds for

      denial, this time in more detail. As before, ABB did not provide any detail concerning the

      precise reason(s) for Plaintiff’s discharge, nor did ABB state that it had received any

      additional information, or reviewed any additional document, or interviewed any person,

      in the course of making its renewed determination that Plaintiff was ineligible for severance

      benefits. A true and correct copy of said appeal denial letter is Exhibit 6 to this Complaint.

24.   Plaintiff has made a full and complete claim for severance benefits from the Severance

      Plan and the Group Benefit Plan, and he has fully and completely exhausted the

      administrative remedies required by the governing documents of the said Defendant Plans.

      Plaintiff is therefore fully entitled to bring this action under ERISA for the recovery of

      severance benefits from the said Defendant Plans, for unlawful interference with Plaintiff’s

      attainment of benefits from employee welfare benefit plans, and for breach of fiduciary

      duty.

                          Count I: Recovery of Severance Benefits

25.   Plaintiff hereby restates, as if set forth word for word, the claims and allegations made in

      paragraphs 1 to 24 above.


                                                6




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 6 of 14
26.   This Count I is brought under 29 U.S.C. § 1132(a)(1)(B) to recover benefits due Plaintiff

      under the terms of the Severance Plan and the Group Benefit Plan, and to enforce Plaintiff’s

      rights under the terms of said Plans.

27.   In denying Plaintiff’s claim for severance benefits, ABB, acting as Administrator of the

      Severance Plan and the Group Benefit Plan, acted arbitrarily and capriciously, and abused

      its discretion, in interpreting and applying the terms of the said Plans; specifically,

         a) ABB determined Plaintiff was not “Involuntarily Terminated” within the meaning

             of the Severance Plan without substantial supporting evidence;

         b) ABB determined Plaintiff was not “Involuntarily Terminated” within the meaning

             of the Severance Plan without the benefit of a reasonable and prudent inquiry or

             investigation into the facts and circumstances surrounding the termination of

             Plaintiff’s employment;

         c) ABB interpreted the eligibility terms of the Severance Plan so as to create and

             impose a hidden, unknown, and unstated eligibility requirement that ABB applied

             to deny Plaintiff’s claim for severance benefits;

         d) ABB interpreted the eligibility terms of the Severance Plan so as to unlawfully

             delegate authority for making eligibility decisions to non-fiduciary individual

             employees of ABB, contrary to the law and to the terms of the governing plan

             documents;

         e) ABB failed to conduct a full and fair review of Plaintiff’s claim for benefits;

         f) During the claims process, ABB failed to respond fully, fairly, and in good faith to

             Plaintiff’s written requests for information relevant to his claim for benefits,


                                                7




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 7 of 14
             thereby improperly and unlawfully hindering and thwarting Plaintiff in the claims

             process and violating the express, written terms of the Plans regarding requests for

             information by claimants;

         g) ABB failed to act as Administrator and to interpret the terms of the Severance Plan

             and the Group Benefit Plan solely and exclusively in the interest of Plaintiff and

             other participants and beneficiaries of the Plans, and ABB failed to act with the

             care, skill, prudence, and diligence required by 29 U.S.C. § 1104(a)(1);

         h) ABB, acting as Administrator, and operating under a conflict of interest, committed

             the above-said acts specifically and intentionally for the improper and unlawful

             purpose of denying Plaintiff severance benefits to which he was entitled under the

             terms of the Severance Plan and the Group Benefit Plan; and

         i) Any other acts and decisions constituting abuses of discretion that may be found in

             the administrative record.

28.   Contrary to the arbitrary and capricious interpretations and determinations made by ABB,

      Plaintiff is eligible for severance benefits under the terms of the Severance Plan and the

      Group Benefit Plan because he was “Involuntarily Terminated” within the meaning of the

      Severance Plan, as properly interpreted and applied, and Plaintiff otherwise fully met the

      eligibility requirements of the Severance Plan and the Group Benefit Plan.

29.   Plaintiff is therefore entitled to the full amount of severance benefits to which he was

      entitled under the terms of the Severance Plan and the Group Benefit Plan upon the

      termination of his employment with ABB, together with pre-judgment interest and an

      award of Plaintiff’s costs and attorneys’ fees incurred in prosecuting this claim.


                                               8




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 8 of 14
         Count II: Unlawful Interference with the Attainment of ERISA Benefits

30.   Plaintiff hereby restates, as if set forth word for word, the claims and allegations made in

      paragraphs 1 to 29 above.

31.   ABB, acting by and through its agents and employees, fabricated and gave to Plaintiff and

      the ESD false and pretextual reasons for the termination of Plaintiff’s employment that had

      no basis in fact or reasonable belief. ABB did so with the specific purpose and intent of

      improperly and unlawfully interfering with Plaintiff’s right and eligibility to receive

      severance benefits under the Severance Plan and the Group Benefit Plan upon the

      termination of his employment with ABB.

32.   Said conduct by ABB, acting by and through its agents and employees, constituted

      unlawful interference with Plaintiff’s attainment of benefits from an employee welfare

      benefit plan in violation of 29 U.S.C. § 1140. But for ABB’s said unlawful acts Plaintiff

      would have be eligible and entitled to receive severance benefits under the terms of the

      Severance Plan and the Group Benefit Plan.

33.   Plaintiff has been damaged by ABB’s unlawful interference with his rights under the

      Severance Plan and the Group Benefit Plan in the amount of severance benefits he would

      have received under the terms of those Plans but for ABB’s unlawful acts of interference,

      plus pre-judgment interest and Plaintiff’s costs and attorneys’ fees incurred in prosecuting

      this action.

           Count III: Breach of Fiduciary Duty by ABB as Plan Administrator

34.   Plaintiff hereby restates, as if set forth word for word, the claims and allegations made in

      paragraphs 1 to 33 above.


                                               9




         Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 9 of 14
35.   This Count III for breach of fiduciary duty is brought against ABB under 29 U.S.C. §

      1132(a)(3) to enjoin acts and practices by ABB, as Plan Administrator, that violate ERISA,

      to enforce the terms of the Severance Plan and the Group Benefits Plan, to obtain

      appropriate equitable relief, to redress violations of ERISA, and to enforce ERISA and the

      terms of the said Plans.

36.   At all relevant times, ABB acted as the Administrator of the Severance Plan and the Group

      Benefit Plan. As Administrator of those Plans, ABB exercised discretionary authority and

      control over the management of the Plans, and ABB was a fiduciary of each Plan within

      the meaning of 29 U.S.C. § 1002(21)(A).

37.   As a fiduciary of the Severance Plan and the Group Benefit Plans, ABB had a duty to

      discharge its duties with respect to both Plans solely in the interest of the Plans’ participants

      and beneficiaries, to use the skill and diligence of a “prudent man” in the circumstances, to

      discharge its duties as Administrator in accordance with the documents governing the

      Plans, and to otherwise conform to the requirements of 29 U.S.C. § 1104(a)(1).

38.   ABB, by and through its employees and agents, breached its fiduciary duty to Plaintiff and

      to other participants and beneficiaries of the Severance Plan and Group Benefit Plan, as

      follows:

           a) ABB failed to make a full and fair review of Plaintiff’s claims for severance

                 benefits, specifically failing to make any investigation at all into the facts and

                 circumstances surrounding the termination of Plaintiff’s employment;

           b) ABB’s determination that Plaintiff was not eligible for severance benefits under

                 the terms of the Severance Plan was arbitrary and capricious, was not supported


                                                 10




        Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 10 of 14
    by substantial evidence, was not the result of sound reasoning, and was not the

    outcome of a fair and searching claims resolution process;

 c) ABB interpreted the eligibility terms of the Severance Plan in a manner that

    created and imposed a hidden, unknown, and undisclosed eligibility criterion,

    which it used to deny Plaintiff’s claim for benefits, contrary to the law and the

    governing Plan documents;

 d) ABB interpreted the eligibility terms of the Severance Plan in a manner that

    improperly and unlawfully delegated eligibility determinations to non-fiduciary

    employees of ABB, contrary to the law and the governing Plan documents;

 e) ABB has failed to interpret the terms of the Severance Plan and the Group Benefit

    Plan for the sole and exclusive benefit of participants and beneficiaries by

    interpreting the plan terms as said in subparagraphs c) and d) above, thereby

    making the Plans structurally defective because, as so interpreted and applied, they

    violate the requirements and limitations of ERISA;

 f) During the claims process, ABB failed to respond fully, fairly, and in good faith

    to Plaintiff’s written requests for information relevant to his claim for benefits,

    thereby improperly and unlawfully hindering and thwarting Plaintiff in the claims

    process and violating the express, written terms of the Plans regarding requests

    for information by claimants;

 g) ABB, acting by and through its agents and employees, improperly and unlawfully

    interfered with Plaintiff’s attainment of severance benefits by fabricating false

    reasons for his termination that had no basis in fact or reasonable belief, and it did


                                     11




Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 11 of 14
               so for the specific purpose of improperly and unlawfully interfering with

               Plaintiff’s receipt of severance benefits to which he would have been otherwise

               entitled;

           h) ABB, acting as Administrator, and operating under a conflict of interest,

               committed the above-said acts specifically and intentionally for the improper and

               unlawful purpose of denying Plaintiff severance benefits to which he was entitled

               under the terms of the Severance Plan and the Group Benefit Plan; and

           i) Any other acts and decisions constituting breach of fiduciary duty that may be

               found in the administrative record.

39.   By engaging in said breaches of fiduciary duty to the Severance Plan, to the Group Benefit

      Plan, and to Plaintiff and other participants and beneficiaries, ABB violated ERISA and

      the terms of the said Plans. As a direct result of ABB’s said breaches of fiduciary duty,

      Plaintiff was unlawfully and improperly deprived of severance benefits under the said

      Plans.

40.   Plaintiff is therefore entitled to an order permanently enjoining and restraining ABB from

      further acts in breach of its fiduciary duty to Plaintiff and other participants and

      beneficiaries of the Severance Plan and the Group Benefit Plan; and Plaintiff is further

      entitled to restitutionary equitable relief in the form of the severance benefits Plaintiff

      would have received but for ABB’s breaches of fiduciary duty, plus pre-judgment interest

      and Plaintiff’s costs and attorneys’ fees incurred in prosecuting this action.




                                               12




        Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 12 of 14
                                       Prayer for Relief

      WHEREFORE, Plaintiff Buddy Allen prays the Court for:

(1)   An order finding that ABB acted arbitrarily and capriciously, and abused its discretion, in

      denying Plaintiff benefits under the Severance Plan and finding that Plaintiff is eligible for

      severance benefits under the terms of the Severance Plan and the Group Benefit Plan, and

      an award to Plaintiff of the amount of severance benefits to which he is entitled under the

      terms of the Severance Plan and the Group Benefit Plan;

(2)   An order finding that ABB violated 29 U.S.C. § 1140 by terminating Plaintiff’s

      employment with the specific intent and purpose of interfering with Plaintiff’s attainment

      of benefits from the Severance Plan and the Group Benefit Plan, and an award to Plaintiff

      of his damages in the amount of severance benefits he would have received but for ABB’s

      unlawful interference;

(3)   An order finding that ABB breached its fiduciary duty to Plaintiff and other participants

      and beneficiaries of the Severance Plan and the Group Benefit Plan and enjoining and

      restraining ABB from further breach of its fiduciary duty, and for a restitutionary award to

      Plaintiff of the amount of the severance benefits Plaintiff would have received under the

      terms of the Severance Plan and the Group Benefit Plan but for ABB’s breaches of

      fiduciary duty;

(4)   An award of Plaintiff’s attorneys’ fees and other costs of this action under 29 U.S.C. §

      1132(g)(2);

(5)   Pre-judgment interest on the principal amount of the judgment; and

(6)   All other relief to which Plaintiff may be entitled in law or equity.


                                               13




        Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 13 of 14
This 13th day of March, 2019.


                                     Respectfully Submitted,

                                     BUDDY ALLEN, Plaintiff

                                     /s/ Warren Sparrow
                                     Warren Sparrow
                                     165 Fox Run Road
                                     Forest City, North Carolina 28043
                                     Telephone: (336) 978-5335
                                     Email: wsparrow@ix.netcom.com
                                     NC State Bar No. 4105
                                     Local Civil Rule 83.1(d) Counsel for Plaintiff


                                     Joseph F. Gilker, Ark. Bar No. 85219
                                     Christopher F. Woomer, Ark. Bar No. 96257
                                     GILKER AND JONES, P.A.
                                     9222 North Highway 71
                                     Mountainburg, Arkansas 72946
                                     Telephone: (479) 369-4294
                                     Email: gilkerlaw@aol.com
                                     Attorneys for Plaintiff (by special
                                     appearance)




                                14




  Case 5:19-cv-00102-FL Document 1 Filed 03/13/19 Page 14 of 14
